DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are currently pending in the instant application and are subject to the following restriction requirement.    

                            REQUIREMENT FOR UNITY OF INVENTION 	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
 	When Claims Are Directed to Multiple Categories of Inventions:
 	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 	(1) A product and a process specially adapted for the manufacture of said product; or 	(2) A product and process of use of said product; or 	(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 	(4) A process and an apparatus or means specifically designed for carrying out the said process; or 	(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
 	Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Claims 1-33 are drawn to more than one inventive concept (as defined in PCT Rule 13), and accordingly, a restriction is required according to the provision of PCT Rule 13.2
PCT Rule 13.2 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a general inventive concept (requirement of unity of invention).
PCT Rule 13.2 states that unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Annex B, Part 1 (b), provides that “special technical features” mean those technical features, which, as a whole, define a contribution over the prior art.
	Annex B, Part 1 (e), provides combinations of different categories of claims and states:
	“The method for determining unity of invention under Rule 13 shall be construed as permitting, in particular, the inclusion of any one of the following combinations of claims of different categories in the same international application:
	
(i) in addition to an independent claim for a given product, an independent claims for a process specially adapted for the manufacture of the said product, and an independent claim for use of the said product, or

(ii) in addition to an independent claim for a given process, an independent claim for an apparatus or means specially designed for carrying out the said process, or

(iii) in addition to an independent claim for a given product, and independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for an apparatus or means specially designed for carrying out the said process,…”

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  

The instant claims are drawn to a metal-free photooxidant comprising an icosahedral dodecaborate of chemical structure 
    PNG
    media_image1.png
    113
    198
    media_image1.png
    Greyscale
where R is an alkyl, unsubstituted, or substituted benzyl substituent according to claim 1; a method for photo-mediated (co)polymerization comprising introducing a solution of a monomer and an icosahedral dodecaborate 
    PNG
    media_image1.png
    113
    198
    media_image1.png
    Greyscale
where R is an alkyl, unsubstituted, or substituted benzyl substituent; and illuminating the solution with an energetic emission according to claim 3; a transition metal complex ligand comprising a 1, 1’-bis(o-carborane) of 
    PNG
    media_image2.png
    220
    112
    media_image2.png
    Greyscale
 according to claim 7; a transition metal complex carboranyl-aryl ligand of 
    PNG
    media_image3.png
    145
    108
    media_image3.png
    Greyscale
where R is selected from the group consisting of: alkane, alkene, alkyne, alcohol, aryl, ether, halide, aldehyde, carboxylic acid, ester, amide, amine, nitrile, isocyanate, thiol and arene; and where X is a substituted or unsubstituted aryl according to claim 13;  a molecular scaffold for forming atomically precise nanomolecules comprising an icosahedral dodecaborate of 
    PNG
    media_image1.png
    113
    198
    media_image1.png
    Greyscale
where R is a perfluoroaryl terminated linker according to claim 15; a method for forming atomically precise nanomolecules comprising: providing an icosahedral dodecaborate scaffold of 
    PNG
    media_image1.png
    113
    198
    media_image1.png
    Greyscale
: appending one or more of the hydrogens on the dodecaborate scaffold with one or more perfluoroaryl terminated linkers, conjugating one or more thiol containing molecules or macromolecules onto one or more of the perfluoraryl terminated linkers a nucleophilic aromatic substitution according to claim 27; a covalent organic framework comprising two-dimensional carborane-containing polymer sheets according to claim 29; and  a method of forming a covalent organic framework comprising: providing a plurality of carboranes, forming a plurality of difunctionalized cyanocarbones therefrom via acid-mediated trimerization, forming a two-dimensional carborane-containing polymer sheet via an ionothermal polymerization, and functionalizing one or more of the carbon-hydrogen vertices of the two dimensional carborane-containing polymer sheet according to claim 32.

The instant application lacks unity of invention according to the PCT Written Opinion (PCT/ISA/237) completed on August 29, 2017 cited the “X” reference LEE, M. W. et al., Angew. Chem. Int. Ed., 2007, Vol. 46, No. 17, pp. 3018-3022.  Therefore, the pending claims are further restricted as following:

Group I: Claims 1-2 and 15-26 are drawn to a a metal-free photooxidant comprising an icosahedral dodecaborate of chemical structure 
    PNG
    media_image1.png
    113
    198
    media_image1.png
    Greyscale
where R is an alkyl, 
    PNG
    media_image1.png
    113
    198
    media_image1.png
    Greyscale
where R is a perfluoroaryl terminated linker according to claim 15.  

Group II: Claims 3-6 are drawn to a method for photo-mediated (co)polymerization comprising introducing a solution of a monomer and an icosahedral dodecaborate 
    PNG
    media_image1.png
    113
    198
    media_image1.png
    Greyscale
where R is an alkyl, unsubstituted, or substituted benzyl substituent; and illuminating the solution with an energetic emission according to claim 3.

Group III: Claims 7-12 are drawn to a transition metal complex ligand comprising a 1, 1’-bis(o-carborane) of 
    PNG
    media_image2.png
    220
    112
    media_image2.png
    Greyscale
 according to claim 7.

Group IV: Claims 13-14 are drawn to a transition metal complex carboranyl-aryl ligand of 
    PNG
    media_image3.png
    145
    108
    media_image3.png
    Greyscale
where R is selected from the group consisting of: alkane, alkene, alkyne, X is a substituted or unsubstituted aryl according to claim 13.

Group V: Claims 27-28 are drawn to a molecular scaffold for forming atomically precise nanomolecules comprising an icosahedral dodecaborate of 
    PNG
    media_image1.png
    113
    198
    media_image1.png
    Greyscale
where R is a perfluoroaryl terminated linker according to claim 15; a method for forming atomically precise nanomolecules comprising: providing an icosahedral dodecaborate scaffold of 
    PNG
    media_image1.png
    113
    198
    media_image1.png
    Greyscale
: appending one or more of the hydrogens on the dodecaborate scaffold with one or more perfluoroaryl terminated linkers, conjugating one or more thiol containing molecules or macromolecules onto one or more of the perfluoraryl terminated linkers a nucleophilic aromatic substitution according to claim 27.

Group VI: Claims 29-31 are drawn to a covalent organic framework comprising two-dimensional carborane-containing polymer sheets according to claim 29.

Group VII: Claims 32-33 are drawn to a method of forming a covalent organic framework comprising: providing a plurality of carboranes, forming a plurality of difunctionalized cyanocarbones therefrom via acid-mediated trimerization, forming a two-dimensional carborane-containing polymer sheet via an ionothermal polymerization, and functionalizing one or more of the carbon-hydrogen vertices of the two dimensional carborane-containing polymer sheet according to claim 32.

Applicant needs to elect a single group for further examination.  


In the event of rejoinder, the requirement for restriction between the apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
No telephone communication was made to request an oral election due to the complexity of the claimed subject matter.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).